Citation Nr: 0905851	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-22 779	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel

INTRODUCTION

The Veteran had active military service from March 1970 to 
November 1971.  His military decorations include the Combat 
Infantryman Badge, the Vietnam Service Medal with Bronze 
Service Star, the National Defense Service Medal, the Air 
Medal, and the Army Commendation Medal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2005 rating decision in which the RO denied 
service connection for PTSD, bilateral hearing loss, and 
tinnitus.  The Veteran filed a notice of disagreement (NOD) 
in June 2005, and the RO issued a statement of the case (SOC) 
in May 2006.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in July 
2006.

The Board's decision on the matter of service connection for 
PTSD is set forth below.  The claims for service connection 
for bilateral hearing loss and for tinnitus are addressed in 
the remand following the order; these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Competent and persuasive medical evidence establishes 
that the Veteran does not meet the criteria for a diagnosis 
of PTSD.




CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1154; 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, the RO sent the appellant a letter dated in 
December 2005, although it appears from the March 2005 rating 
decision that this letter was actually sent in December 2004.  
The letter provided notice to the appellant regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The  
letter specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claim on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  The March 2005 RO rating decision 
reflects the RO's initial adjudication of the claim after 
issuance of the December 2004 letter.  

Subsequently,  a March 2006 letter provided the Veteran with 
information pertaining to VA's  assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the March 2006 letter, 
and opportunity for the Veteran to respond, the May 2006 SOC 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs); VA outpatient 
treatment (OPT) records dated through May 2006; and the 
report of an October 2006 VA PTSD examination.  Also of 
record and considered in connection with the appeal are the 
various written statements provided by the Veteran and by his 
representative, on his behalf.

The Board also finds that no additional RO action prior to 
appellate consideration of the claim for service connection 
for PTSD is warranted.  In the January 2009 Informal Hearing 
Presentation, the Veteran's representative requested that 
Board remand this claim for further VA examination; however, 
the Board finds that the record presents no valid basis for 
further examination of the veteran in connection with this 
claim.   As discussed in detail below, the Veteran was 
afforded a VA PTSD examination in October 2006, and  neither 
the Veteran nor his representative has asserted, nor does the 
report of examination reflect, that the examination was 
insufficient for adjudication purposes.  The Veteran's 
representative notes an April 2006 VA progress note, which 
reflects that the Veteran's affect was mildly dysphoric, 
however, this note was considered and discussed by the VA 
examiner in his report.  

In summary, in connection with the claim herein decided, the 
duties imposed by the VCAA have been considered and 
satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal of this claim.  Any such error 
is deemed harmless and does not preclude appellate 
consideration of this  matter on appeal, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App.537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2008).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2008).

Considering the claim for service connection for PTSD in 
light of the record and the governing legal authority, the 
Board finds that the first criterion for service connection 
for PTSD is not met.

As mentioned, an April 2006 VA outpatient progress note 
reflects that the Veteran was mildly dysphoric and the 
assessment was major depression, recurrent.  

The October 2006 VA PTSD examination reflects the Veteran's 
reports of waking up from sleep clammy and sweating.  He 
assumed that he was dreaming but could not remember the 
content.  The examiner stated that the Veteran did not 
exhibit hypervigilant behavior typical of most individuals 
with PTSD.  The Veteran reported that he was successful at 
blocking out thoughts and ruminations of the military and, 
except for the occasional dreams, believed that his service 
experience was not affecting him in any noticeable way.  
During mental status examination, the Veteran was 
appropriately dressed; his mood was euthymic and his affect 
showed a reasonable range; he exhibited no psychotic 
symptoms; his mood and affect were essentially congruent; he 
was oriented in all spheres; his memory was intact; his 
concentration was uneven; his impulse control was good and 
insight was fair.  The VA examiner opined that a diagnosis of 
PTSD was not defensible by the DSM-IV or on a psychometric 
basis and there was no other diagnosable Axis I pathology 
(i.e., clinical psychiatric disorder).    

Thus, the only competent medical opinion to directly address 
the question of whether the veteran, in fact, suffers from 
PTSD-that of the October 2006 examiner-weighs against the 
claim.  The Board finds such opinion-based, as it was, on 
examination of the Veteran and consideration of his history-
both probative and dispositive of the current disability 
question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) and Guerrieri v. Brown, 4 Vet .App. 467, 470-471 
(1993).  Significantly, neither the Veteran nor his  
representative has presented or identified any contrary 
medical opinion-i.e., one that, in fact, establishes a 
medical  diagnosis of PTSD.

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1110.  See also, McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  Accordingly, where, as here, the 
competent, probative evidence establishes that, 
fundamentally, the Veteran does not the disability for which 
service connection is sought (here, PTSD) there can be no 
valid claim for service connection that disability.  
Therefore, the claim for service connection for PTSD must be 
denied because the first essential criterion for a grant of 
service connection - evidence of the claimed disability - has 
not been met.

In this case, the Board acknowledges the Veteran's receipt of 
a Combat Infantry Badge, which denotes combat service.  For 
injuries that are alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to determine service connection.  See Collette v. 
Brown, 82 F.3d 389 (1996).  VA regulations provide that in 
the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008); see generally Peters v. Brown, 6 
Vet. App. 540, 543 (1994).  However, the reduced evidentiary 
burden only applies to the question of service incurrence, 
and not to the question of either current disability or nexus 
to service, both of which generally require competent medical 
evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).

The Board further notes that, in addition to the medical 
evidence, in adjudicating this claim, the Board has 
considered the Veteran's assertions as well as those advanced 
by his representative', on his behalf; however, none of this 
evidence provides a basis for allowance of the claim.  
Matters of diagnosis and etiology are within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As neither the Veteran nor his 
representative is shown to be other than a layperson without 
the appropriate medical training and expertise, neither is 
competent to render a probative opinion on a medical matter, 
such as whether the Veteran's symptoms meet the diagnostic 
criteria for PTSD.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 


ORDER

Service connection for PTSD is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action is warranted on the claims for service connection for 
hearing loss and for tinnitus.

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The Veteran contends that he has hearing loss and tinnitus 
resulting from noise exposure from artillery fire during 
service.  His military occupational specialty (MOS) was light 
weapons infantry and, as mentioned, he has had combat service 
as reflected by receipt of the Combat Infantry Badge.  
Therefore, the Board accepts his assertions of significant 
in-service noise exposure as credible and  consistent with 
the circumstances of his service.  See 38 U.S.C.A. § 1154(b).  

The Veteran's service treatment records indicate that the 
results of audiometric testing when he separated from service 
in November 1971 were slightly worse than the results of 
testing conducted prior to induction in January 1970.  The 
results of both tests, however, did not meet the minimum 
level of hearing impairment required under § 3.385.  The 
Board notes that the absence of in-service evidence of a 
hearing loss disability is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Although the claims file does not contain any post-service 
reports of audiometric testing, a July 2003 VA outpatient 
treatment record includes a notation  the Veteran had 
sensorineural hearing loss.  Furthermore, the Veteran is 
competent to report symptoms such as diminished hearing and 
ringing in the ears.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (competence of lay testimony on matters within 
personal knowledge, to include symptoms or facts observed).

Given the in-service complaints of noise exposure, post-
service complaints of hearing loss and tinnitus, the 
Veteran's assertions as to a relationship between the two, 
and the absence of any current medical opinion on the 
question of nexus, the Board finds that further examination 
and medical opinion is needed to resolve the claims for 
service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 
38 C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).

Hence, the RO should arrange for the Veteran to undergo VA 
ear, nose and throat (ENT) examination , by an appropriate 
physician, at a VA medical facility.  The Veteran is hereby 
advised that failure to report for the scheduled examination, 
without good cause, may well result in denial of the claim 
(as the original claim for service connection will be 
considered on the basis of the evidence of record).  See 38 
C.F.R. § 3.655 (2008).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report for the scheduled examination, 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to the Veteran by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
St. Louis VA Medical Center (VAMC) dated through October 
2005.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain all 
outstanding pertinent treatment records.  The RO must follow 
the current procedures prescribed in 38 C.F.R. § 3.159 as 
regards requests for records from Federal facilities.  All 
records/responses received should be associated with the 
claims file.  

Furthermore, to ensure that all due process requirements are 
met, and the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claims 
remaining on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the St. 
Louis VAMC all records of evaluation 
and/or treatment for the Veteran's 
bilateral hearing loss and/or tinnitus, 
since October 2005.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to service connection for 
bilateral hearing loss and tinnitus.  The 
RO should explain the type of evidence that 
is the Veteran's ultimate responsibility to 
submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2008).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA ENT examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be provided to 
the physician designated to examine the 
Veteran, and the examination report should 
reflect consideration of the Veteran's 
documented medical history and assertions.  
All indicated tests and studies 
(specifically, audiometry and speech 
discrimination testing) should be 
accomplished (with all findings made 
available to the examining physician prior 
to the completion of his or her report) and 
all clinical findings should be reported in 
detail.

Based on audiometric testing, the physician 
should specifically indicate whether the 
Veteran currently has hearing loss in 
either ear to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test of less than 94 percent).  
The examiner should also indicate whether 
the Veteran currently has tinnitus.

With respect to each such diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, and based on consideration of 
the Veteran's in-service and post-service 
history and assertions, as to whether it is 
at least as likely as not (i.e., there is a 
50 percent or greater probability) that any 
such disability is the result of injury or 
disease incurred or aggravated in service, 
to specifically include his significant 
noise exposure associated with combat.  

The physician should set forth all 
examination findings, along with a complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims for 
bilateral hearing loss and for tinnitus in 
light of all pertinent evidence and legal 
authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


